Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 3/24/22 has been considered in full.

Drawings
The Drawings are acceptable as formal.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 7, and 9  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huitema (4,449,416).
Huitema shows the following:
1. A redundant load transmission comprising: an input shaft 20 configured to receive a rotational torque from a primary drive (Engine); an output shaft 12 configured to transmit the rotational torque to an actuato (Transmission)r; a coupling assembly(Switching matrix and figure 3) configured to connect the input shaft to the output shaft to transmit the rotational torque; the input shaft configured to receive the rotational torque from the primary drive and transmit the rotational torque through the coupling assembly when the coupling assembly is in a primary drive configuration; and the coupling assembly being configured to be disconnected from the input shaft and transmit a rotational torque to the output shaft from a secondary drive when the coupling assembly is in a secondary drive configuration. (note figure 1, depending on which synchronizer is engaged by the translational movement of the shift forks, there are plural power paths from the engine to the transmission)
2. The redundant load transmission of claim 1, wherein the coupling assembly comprises a secondary drive coupling that is configured to be driven by the secondary drive and a secondary shaft. (Figure 5)
4. The redundant load transmission of claim 2, wherein the coupling assembly is configured to translate away from the input shaft when the redundant load transmission changes from the primary drive configuration to the secondary drive configuration. (Shift forks move translationally)
5. The redundant load transmission of claim 2, wherein the secondary drive is configured to rotate the secondary shaft and in turn rotates the secondary drive coupling. (Figure 5 and shift forks and synchronizers provide different power paths from the engine to the transmission)
7. The redundant load transmission of claim 5, wherein the coupling assembly is configured to translate away from the input shaft when the redundant load transmission changes from the primary drive configuration to the secondary drive configuration. (Shift forks move translationally)
9. The redundant load transmission of claim 1, wherein the coupling assembly is configured to translate away from the input shaft when the redundant load transmission changes from the primary drive configuration to the secondary drive configuration.  (See claim 7)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huitema (4,449,416).
Huitema shows the claimed invention except for the use in an aircraft landing gear system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the Huitema  device in a landing gear system in an aircraft since aircraft systems are heavily redundant and to have plural power paths from a prime mover to an output (landing gear) would provide such redundancy.

Allowable Subject Matter
Claims 3, 6, 8, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M FENSTERMACHER whose telephone number is (571)272-7102. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill J Kelleher can be reached on 571-272-1175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID MORGAN. FENSTERMACHER
Primary Examiner
Art Unit 3658



/DAVID M FENSTERMACHER/Primary Examiner, Art Unit 3658